NO. 07-97-0495-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL D

                                  JULY 8, 1999
                        ______________________________

                        LEE LEWIS CONSTRUCTION, INC.,

                                                     Appellant

                                            v.

              NORMA HARRISON, INDIVIDUALLY and as next friend of
             SUMER DAWN HARRISON AND JIMMY THOR HARRISON,
                      and MAY and SELLIE HARRISON,

                                              Appellees
                      _________________________________

           FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 91-534,715; HON. JOHN R. McFALL, PRESIDING
                       _______________________________

                            OPINION ON REMITTITUR
                       _______________________________

Before Boyd, C.J., Quinn, and Reavis, JJ.

      On June 29, 1999, this court issued its opinion and rendered judgment in this

cause. Among other things, we suggested that the damages awarded to Jimmy Harrison

for pain, suffering, and mental anguish be remitted by $450,000. Norma Harrison,

individually and as next friend of Sumer Dawn Harrison and Jimmy Thor Harrison, Sellie
E. Harrison, and May Harrison have accepted the suggestion and remitted $450,000 of the

$500,000 award. Consequently, the portion of the trial court judgment: 1) awarding Jimmy

Harrison $500,000 for pain, suffering, and mental anguish is reformed to $50,000; 2)

calculating “Net Compensatory Damages” is reformed to $3,960,000; 3) calculating “Pre-

judgment Interest” is reformed to $3,157,743.70; 4) calculating “Total Compensatory

Damages with Pre-judgment Interest” is reformed to $7,111,627.20; and 4) awarding

Norma Harrison, individually and as next friend of Sumer Dawn Harrison and Jimmy Thor

Harrison, and May and Sellie Harrison “actual damages, including pre-judgment interest”

against Lee Lewis Construction, Inc. is reformed to $7,111,627.20. As reformed, the

judgment of the trial court is affirmed.



                                               Brian Quinn
                                                 Justice




Publish.




                                           2